DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/13/2019, 12/22/2020 and 01/20/2021 have been placed in the record and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 4, 11 and 18 recite “. . . parsing the information into a timing synchronization function (TSF) of the wireless station BSS.”  However neither claims 4, 11 and 18 nor claims 1, 9, and 15 from which claims 4, 11 and 18 respectively depend recite “a wireless station,” so it is unclear which wireless station “the wireless station” refers to.  Also, none of the aforementioned claims recites what the “BSS” is, so reference to the wireless station BSS is also unclear.  “BSS” should be spelled out in full to clarify the meaning.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9 and 10, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al., “RT-WiFi:  Real-Time High Speed Communication Protocol for Wireless Cyber-Physical Control Applications,” 2013 IEEE 34th Real-Time Systems Symposium, Vancouver, BC, Canada, 2013, pp. 140-149 (hereinafter “Wei”) in view of ElArabawy et al. (US PG Pub 2013/0286879 A1, hereinafter “ElArabawy”), and further in view of Kang, et al., “Real-.
	Regarding claim 1, Wei (cited in Applicant’s IDS filed on 12/13/2019) teaches an apparatus (page 145, FIG. 5(a) AP) for wireless communication in a network, the apparatus comprising: (a) a wireless communication circuit configured for wirelessly communicating over at least one channel with at least one other wireless station on a local area network (WLAN) in its reception area (page 145 FIG. 5(a); page 145, second column, second full paragraph discloses that the AP and all 3 stations (STAs) are equipped with Atheros AR9285 IEEE 802.11 compatible wireless interface (i.e. wireless communication circuit configured for wirelessly communicating over at least one channel with at least one other wireless station on a local area network (WLAN) in its reception area));  10(b) a processor (page 145, second column, second full paragraph discloses that the AP includes a CPU) coupled to said wireless communication circuit within a station configured for operating on the WLAN (in order to implement the disclosed RT-WiFi protocol, the CPU must be coupled to the wireless communication circuitry that transmits information to the STAs); (c) a non-transitory memory storing instructions executable by the processor (page 144, A. Hardware and Software Platform); and (d) wherein said instructions, when executed by the processor, perform 15steps comprising: (i) operating said wireless communication circuit as a WLAN station configured to support communicating real-time application (RTA) packets that are sensitive to communication delays as well as non-real time packets (Page 143, first full paragraph:  A RT-WiFi node can support both real-time and non-real-time traffic simultaneously. The link scheduler shall differentiate the priority of different traffics and assign them to either dedicated or shared links accordingly) over a network supporting carrier sense multiple access/collision 20avoidance (CSMA / CA) in which real time application (RTA) traffic and non-RTA traffic coexist (Page 145 FIG. 5(a); Page 144 first and second full paragraphs and last full paragraph: Before joining a RT-WiFi network, a RT-WiFi node has no information of the ; (ii) distinguishing real-time application (RTA) packets from non- real-time application (non-RTA) packets (Page 145, second paragraph under C.  Link Scheduler and Message Handling Module: Both real-time and non-real-time traffic can be present in a RT-WiFi node. In order to identify the traffic type in the data link layer, we utilize the type of service (TOS) field in the IP header); (iv) scheduling channel time for transmitting real-time application 25(RTA) traffic (Page 143; FIG. 3 superframe and first two full paragraphs: discloses that the AP allocates for each station dedicated slots for transmission and reception of real time traffic with the AP.  Dedicated slots are for higher priority real-time traffic and the shared slot is for lower priority non-real time traffic for which nodes compete for access); and  (v) sharing scheduled channel time information with neighboring wireless stations (Page 143; third full paragraph (device profile) discloses that the network manager installed in the RT-WiFi AP performs access control, construct the link schedule according to the sampling rate requirement of the newly joined device, and then send the superframe and link configuration information back to that station {interpreted as this process is performed as each device joins the network, such that the schedule is shared with all stations 1-3 (i.e. neighboring stations)}).
	Wei does not explicitly teach that the scheduling is based on expected RTA packet arrival time and does not explicitly disclose (vi) adjusting scheduled channel time based on the scheduled channel time of at least one of its neighboring wireless stations to prevent 30channel contention collisions when multiple RTA traffics are contending for the channel.
	In analogous art, ElArabawy teaches that the scheduling is based on expected RTA packet arrival time (¶ [0159] Discloses that a scheduler module can manage resource allocations for video (i.e. real time traffic) based on factors such as packet arrival times).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei to schedule channel time for 
	The combination of Wei and ElArabawy does not explicitly teach (vi) adjusting scheduled channel time based on the scheduled channel time of at least one of its neighboring wireless stations to prevent 30channel contention collisions when multiple RTA traffics are contending for the channel.
	In analogous art, Kang (cited in Applicant’s IDS filed on 12/13/2019) teaches (vi) adjusting scheduled channel time based on the scheduled channel time of at least one of its neighboring wireless stations to prevent 30channel contention collisions when multiple RTA traffics are contending for the channel (page 740, left column, last paragraph:  In distributed real-time scheduling scheme with synchronization, after running collision avoidance algorithm, the schedule is distributed and updated periodically to all nodes in ad-hoc networks {interpreted as the scheduled channel time for nodes is adjusted after running a collision avoidance algorithm that would take into account scheduled channel time of at least one of the stations to prevent collisions when multiple RTA traffics are contending for the channel}).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wei and ElArabawy in order to adjust the scheduled channel time using distributed real-time scheduling as taught by Kang.   One would have been motivated to do so in order to improve performance in timely transmission of real time traffic, which in turn, improves a user’s quality of experience.  (Kang page 743, first column, first full paragraph)

Regarding claim 2, the combination of Wei, ElArabawy and Kang, specifically Wei, teaches wherein said instructions when executed by the processor for distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets further perform steps comprising distinguishing RTA traffic and non-RTA traffic in response to using prior negotiation information or packet header information (Page 145, second paragraph under C.  Link Scheduler and Message Handling Module: Both real-time and non-real-time traffic can be present in a RT-WiFi node. In order to identify the traffic type in the data link layer, we utilize the type of service (TOS) field in the IP header {reads on packet header information}).

	Regarding claim 3, the combination of Wei, ElArabawy and Kang, specifically Wei, teaches wherein said instructions when executed by the processor further perform steps comprising the wireless station operating as an access point (AP) and publishing scheduled channel time information in its beacon to advertise the scheduled channel time to its neighboring wireless stations (Page 143, Fig. 3 superframe illustrating AP publishing schedule channel time information to its neighboring wireless stations (STA1 – STA3); page 144, first column, last paragraph continuing in the second column: . . . After the association process is completed, the RT-WiFi node waits for the next beacon frame, which contains the TDMA schedule information . . .)

	Regarding claim 5, the combination of Wei, ElArabawy and Kang, specifically Wei, teaches wherein said instructions when executed by the processor further perform steps comprising refraining from transmitting non-RTA packets during the scheduled channel time for RTA packet transmission during the process of scheduling channel time for transmitting RTA traffic (Page 143, Fig. 3 superframe illustrating schedule where the AP assigns dedicated channels to STA1 – STA3 and a shared channel to be shared by all stations; 

	Regarding claim 9, Wei (cited in Applicant’s IDS filed on 12/13/2019) teaches an apparatus (page 145, FIG. 5(a) AP) for wireless communication in a network, the apparatus comprising: (a) a wireless communication circuit configured for wirelessly communicating over at least one channel with at least one other wireless station on a local area network (WLAN) in its reception area (page 145 FIG. 5(a); page 145, second column, second full paragraph discloses that the AP and all 3 stations (STAs) are equipped with Atheros AR9285 IEEE 802.11 compatible wireless interface (i.e. wireless communication circuit configured for wirelessly communicating over at least one channel with at least one other wireless station on a local area network (WLAN) in its reception area));  10(b) a processor (page 145, second column, second full paragraph discloses that the AP includes a CPU) coupled to said wireless communication circuit within a station configured for operating on the WLAN (in order to implement the disclosed RT-WiFi protocol, the CPU must be coupled to the wireless communication circuitry that transmits information to the STAs); (c) a non-transitory memory storing instructions executable by the processor (page 144, A. Hardware and Software Platform); and (d) wherein said instructions, when executed by the processor, perform 15steps comprising: (i) operating said wireless communication circuit as a WLAN station configured to support communicating real-time application (RTA) packets that are sensitive to communication delays as well as non-real time packets (Page 143, first full paragraph:  A RT-WiFi node can support both real-time and non-real-time traffic simultaneously.  assign them to either dedicated or shared links accordingly) over a network supporting carrier sense multiple access/collision 20avoidance (CSMA / CA) in which real time application (RTA) traffic and non-RTA traffic coexist (Page 145 FIG. 5(a); Page 144 first and second full paragraphs and last full paragraph: Before joining a RT-WiFi network, a RT-WiFi node has no information of the TDMA schedule. It behaves like a regular Wi-Fi node, which uses CSMA/CA to access the channel); (ii) distinguishing real-time application (RTA) packets from non- real-time application (non-RTA) packets in response to using prior negotiation information or packet header information (Page 145, second paragraph under C.  Link Scheduler and Message Handling Module: Both real-time and non-real-time traffic can be present in a RT-WiFi node. In order to identify the traffic type in the data link layer, we utilize the type of service (TOS) field in the IP header (reads on in response to packet header information); (iv) scheduling channel time for transmitting real-time application 25(RTA) traffic (Page 143; FIG. 3 superframe and first two full paragraphs: discloses that the AP allocates for each station dedicated slots for transmission and reception of real time traffic with the AP.  Dedicated slots are for higher priority real-time traffic and the shared slot is for lower priority non-real time traffic for which nodes compete for access); and  (v) sharing scheduled channel time information with neighboring wireless stations (Page 143; third full paragraph (device profile) discloses that the network manager installed in the RT-WiFi AP performs access control, construct the link schedule according to the sampling rate requirement of the newly joined device, and then send the superframe and link configuration information back to that station {interpreted as this process is performed as each device joins the network, such that the schedule is shared with all stations 1-3 (i.e. neighboring stations)}); and refraining from transmitting non-RTA packets during the scheduled channel time for RTA packet transmission during the process of scheduling channel time for transmitting RTA traffic (Page 143, Fig. 3 superframe illustrating schedule where the AP assigns dedicated channels to STA1 – STA3 and a shared 
	Wei does not explicitly teach that the scheduling is based on expected RTA packet arrival time and does not explicitly disclose (vi) adjusting scheduled channel time based on the scheduled channel time of at least one of its neighboring wireless stations to prevent 30channel contention collisions when multiple RTA traffics are contending for the channel.
	In analogous art, ElArabawy teaches that the scheduling is based on expected RTA packet arrival time (¶ [0159] Discloses that a scheduler module can manage resource allocations for video (i.e. real time traffic) based on factors such as packet arrival times).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei to schedule channel time for transmitting real-time application traffic based on expected RTA packet arrival time as taught by ElArabawy.   One would have been motivated to do so in order to implement a scheduler that can take into consideration various factors when allocating resources for real-time traffic streams such as video and voice, thereby enabling the scheduler to meet QoS and service level agreement (SLA) parameters for different terminal nodes, which improves a user’s quality of experience while efficiently utilizing system resources.  (ElArabawy ¶ [0159])
	The combination of Wei and ElArabawy does not explicitly teach (vi) adjusting scheduled channel time based on the scheduled channel time of at least one of its neighboring wireless stations to prevent 30channel contention collisions when multiple RTA traffics are contending for the channel.
 (vi) adjusting scheduled channel time based on the scheduled channel time of at least one of its neighboring wireless stations to prevent 30channel contention collisions when multiple RTA traffics are contending for the channel (page 740, left column, last paragraph:  In distributed real-time scheduling scheme with synchronization, after running collision avoidance algorithm, the schedule is distributed and updated periodically to all nodes in ad-hoc networks {interpreted as the scheduled channel time for nodes is adjusted after running a collision avoidance algorithm that would take into account scheduled channel time of at least one of the stations to prevent collisions when multiple RTA traffics are contending for the channel}).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wei and ElArabawy in order to adjust the scheduled channel time using distributed real-time scheduling as taught by Kang.   One would have been motivated to do so in order to improve performance in timely transmission of time traffic, which in turn, improves a user’s quality of experience.  (Kang page 743, first column, first full paragraph)

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 1.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei, in view of ElArabawy, in view of Kang, and further in view of Patil et al. (US PG Pub 2020/0137702 A1, hereinafter “Patil”).
	Regarding claim 4, the combination of Wei, ElArabawy and Kang does not explicitly teach wherein said instructions when executed by the processor further perform steps comprising receiving scheduled channel time of neighboring wireless stations and parsing the information into a timing synchronization function (TSF) of the wireless station BSS.
	In analogous art, Patil teaches receiving scheduled channel time of neighboring wireless stations (¶ [0116] discloses that a station acts as a proxy and forwards TSF and SP (scheduling period) of other APs to the AP the station it is associated with (i.e. wireless station BSS).  This disclosure reads on the apparatus receiving scheduled channel time of neighboring wireless stations) and parsing the information into a timing synchronization function (TSF) of the wireless station BSS (¶ [0134] discloses that the clock drift can be tracked and corrected if each AP regularly advertises TSF.  Thus, it is readily apparent that the TSF forwarded with the SP scheduling information can be parsed in order to correct clock drift.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions in the combination of Wei, ElArabawy and Kang in order to receive scheduled channel time of neighboring wireless stations and parse the information into a timing synchronization function (TSF) of the wireless 

	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Claims 6-7, 12-13 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wei, in view of ElArabawy, in view of Kang, and further in view of Benveniste et al. (US PG Pub 2003/0012167 A1, hereinafter “Benveniste”).
	Regarding claim 6, the combination of Wei, ElArabawy and Kang does not explicitly teach wherein said instructions when executed by the processor further perform steps comprising utilizing an RTA internal timer to determine when to start contending for the channel while avoiding channel contention collisions.
	In analogous art, Benveniste teaches utilizing an RTA internal timer to determine when to start contending for the channel while avoiding channel contention collisions (¶¶ [0043], [0079] disclose that a station uses a backoff timer to determine when to contend for access to a channel. {The purpose of contending for a channel is to avoid channel collisions}  A station having high QoS data to transmit, such as streaming video (i.e. real-time data), utilizes a shorter backoff value (i.e. a RTA internal timer with a shorter backoff value)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions in the combination of Wei, 

	Regarding claim 7, Wei does not explicitly teach wherein said instructions when executed by the processor utilizing an RTA internal timer further comprising randomizing said RTA internal time based on the target latency time of the RTA packet.
	In analogous art, Benveniste teaches randomizing said RTA internal time based on the target latency time of the RTA packet (¶¶ [0043], [0079] disclose the actual backoff time for each particular station is randomly drawn from a range of possible values between a minimum delay interval to a maximum delay interval depending on the type of data/packet.  High QoS data (e.g. streaming video or audio data) that must arrive at its destination at regular intervals would have a smaller/lower backoff value for a smaller delay, whereas low QoS data (e.g. file transfer data and email), which is more delay tolerant, would have a larger backoff value for a larger delay).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions in the combination of Wei, ElArabawy, Kang and Benveniste, in order to randomize the RTA internal time based on the target latency time of the RTA packet as further taught by Benveniste.   One would have been motivated to do so in order to prioritize channel access for stations transmitting higher QoS data such as video, thereby improves the quality of experience for a user.  (Benveniste ¶¶ [0043], [0079])

	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 6.

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 7.

	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 6.

	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Claims 8, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wei, in view of ElArabawy, in view of Kang, and further in view of Hirzallah et al.,"Provisioning QoS in Wi-Fi Systems With Asymmetric Full-Duplex Communications," IEEE Transactions on Cognitive Communications and Networking, vol. 4, no. 4, pp. 942-953, Dec. 2018 (hereinafter “Hirzallah”).
	Regarding claim 8, the combination of Wei, ElArabawy and Kang does not explicitly teach wherein said instructions when executed by the processor further perform steps comprising utilizing a ready-to- send (RTS) form of signaling on short transmitter operating periods (TXOP) to reserve future channel time for RTA packet transmission.
	In analogous art, Hirzallah teaches utilizing a ready-to- send (RTS) form of signaling on short transmitter operating periods (TXOP) to reserve future channel time for RTA packet transmission (page 944, first column, first full paragraph disclose that for a higher priority access class such as voice (AC_VO), a station performs a short frame exchange RTS/CTS at the beginning of the TXOP.  The RTS/CTS procedure, by definition, reserves future 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions in the combination of Wei, ElArabawy and Kang in order to utilize a RTS on short TXOP to reserve future channel time for RTA packet transmission as taught by Hirzallah.   One would have been motivated to do so in order to detect/reduce collisions and the hidden node problem, thereby increasing system throughput (Hirzallah page 944, first column, first full paragraph)

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 8.

	Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 7,764,665 B2 (Rogers et al.) – discloses real-time network scheduled packet routing system;
US PG Pub 2005/0058149 A1 (Howe) – discloses Time-Scheduled and Time-Reservation Packet Switching;
US PG Pub 2010/0115366 A1 (Wang) – discloses a method and apparatus for transmitting real-time streaming data in a communications system;
US PG Pub 2008/0232285 A1 (Aad et al.) – discloses a method and apparatus for real time scheduling of traffic in wireless networks;
US Patent No. 8,477,616 B1 (Rogers et al.) – discloses a method for achieving high-availability of itineraries in a real-time network scheduled packet routing system;
US PG Pub 2018/0295653 A1 (Ashraf et al.) – discloses access channel management for wireless communication devices; and
US PG Pub 2014/0362840 A1 (Wong et al.) – discloses inter-AP coordination and synchronization within wireless communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413